Case 17-19514   Doc 37   Filed 03/23/21 Entered 03/23/21 08:48:37   Desc Main
                           Document     Page 1 of 6
Case 17-19514   Doc 37   Filed 03/23/21 Entered 03/23/21 08:48:37   Desc Main
                           Document     Page 2 of 6
Case 17-19514   Doc 37   Filed 03/23/21 Entered 03/23/21 08:48:37   Desc Main
                           Document     Page 3 of 6
Case 17-19514   Doc 37   Filed 03/23/21 Entered 03/23/21 08:48:37   Desc Main
                           Document     Page 4 of 6
Case 17-19514   Doc 37   Filed 03/23/21 Entered 03/23/21 08:48:37   Desc Main
                           Document     Page 5 of 6
Case 17-19514   Doc 37   Filed 03/23/21 Entered 03/23/21 08:48:37   Desc Main
                           Document     Page 6 of 6
